Exhibit 10.1

Employment Agreement

This Employment Agreement (“Agreement”) is entered into as of October 23, 2017,
by and between Patterson Companies, Inc. (the “Company”) and Mark S. Walchirk
(referred to herein as “Executive”) (the Company and Executive are collectively
referred to herein as “Parties,” and each a “Party”).

WHEREAS, the Company desires to employ Executive to render services to the
Company on the terms and conditions set forth in this Agreement; and

WHEREAS, Executive desires to be employed by the Company on such terms and
conditions;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed:

1.    Term. Executive’s employment hereunder shall commence as of November 20,
2017 (the “Effective Date”), and continue thereafter for a three (3) year period
until November 20, 2020, unless and until terminated earlier pursuant to the
terms of this Agreement (the “Term”). Notwithstanding the foregoing, the Term
shall automatically be extended for additional one-year periods (each, a
“Renewal Term”) on the terms and conditions provided herein, unless either Party
shall give the other Party no less than ninety (90) days’ written notice prior
to the expiration of the Term or Renewal Term, as applicable. The Term and the
Renewal Term, if applicable, shall be collectively referred to as the
“Employment Term.”

2.    Employment. During the Employment Term:

 

  a. Position and Duties. Executive shall be employed by the Company as its
President and Chief Executive Officer. Executive shall report to and be subject
to the direction of the Company’s Board of Directors (the “Board”). Executive
shall perform the duties, undertake the responsibilities and exercise the
authority customarily and reasonably performed, undertaken and exercised by
persons situated in similar executive capacities.

 

  b. Officer and Director Positions; Resignation. Executive shall be appointed
to serve on the Board in a non-Chairman position as of the Effective Date.
Thereafter, Executive shall be nominated, and will be elected subject to
shareholder approval, to serve successive terms on the Board in a non-Chairman
position. Executive will be entitled to director and officer liability insurance
coverage and indemnification as provided by the Company to its other officers.
At the time of his termination of employment with the Company for any reason,
Executive shall resign and shall be deemed to have resigned from each officer
and director position he holds with the Company or its affiliates within the
meaning of Rule 12b-2 promulgated under Section 12 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and Executive agrees that this
Agreement shall constitute affirmation of such resignations. The preceding
sentence shall survive the termination of the Employment Term.

 

1



--------------------------------------------------------------------------------

  c. Full Time; Other Activities. Excluding periods of vacation and sick leave
to which Executive is entitled, Executive shall devote his full professional
time and attention to the business and affairs of the Company and shall perform
Executive’s duties and responsibilities loyally, faithfully and to the best of
Executive’s ability, experience and talents. Notwithstanding the foregoing, it
shall not be a violation of this Agreement for Executive to serve on one or more
boards of companies that do not engage in a Competing Business (as defined
below) and/or civic or charitable boards or committees, deliver lectures,
fulfill speaking engagements and manage personal investments, so long as such
activities, individually or collectively, do not create a conflict of interest
or materially interfere with the performance of Executive’s responsibilities as
an employee of the Company in accordance with this Agreement; provided, however,
that Executive shall, prior to accepting a Board position, have first provided
the Board notice and obtained its consent.

 

  d. Employment Location. Executive’s principal place of employment shall be
located at the headquarters of the Company in St. Paul, Minnesota, provided that
Executive shall travel and shall temporarily render services at other locations
as may reasonably be required by his duties hereunder.

 

  e. Company Policies. Executive shall be subject to and shall abide by each of
the personnel policies applicable to officers of the Company, including without
limitation any policy restricting pledging and hedging investments in Company
equity by Company officers and, in addition to the provisions of Section 7 of
this Agreement, any policy the Company adopts regarding recovery of incentive
compensation (sometimes referred to as “clawback”) and any additional clawback
provisions as required by law and applicable stock exchange listing rules. The
preceding sentence shall survive the termination of the Employment Term.

3.    Annual Compensation. During the Employment Term:

 

  a. Base Salary. Executive shall be paid a base salary at an annualized rate of
$850,000 (“Base Salary”), payable in equal installments pursuant to the
Company’s regular payroll dates and procedures. The Base Salary shall be
reviewed on an annual basis and may be increased based on Executive’s
performance and contribution to the Company or other appropriate factors, as
determined in the sole discretion of the Board.

 

  b.

Non-Equity Incentive Plan Compensation. Executive shall be eligible to earn
annual cash incentive compensation, which is payable if a threshold level of
performance is achieved, pursuant to the terms of the Company’s Management
Incentive Compensation Plan (“MICP”). If performance at target under the MICP is
achieved, Executive’s annual cash incentive compensation shall be $437,500 for
fiscal year 2018 (representing 5/12 of $1,050,000) and $1,050,000 for any full
year of employment thereafter; provided that Executive shall be eligible to earn
additional cash incentive compensation for a given fiscal year if performance
above target under the MICP is achieved. Annual cash incentive compensation

 

2



--------------------------------------------------------------------------------

  shall be reviewed on an annual basis and may be increased based on Executive’s
performance and contribution to the Company and other appropriate factors, as
determined in the sole discretion of the Board.

 

  c. Long-Term Incentives. Executive shall be eligible to receive annual
long-term equity-based incentive compensation pursuant to the terms of the
Company’s 2015 Omnibus Incentive Plan (the “Omnibus Plan”), or any successor
plan thereto, and the terms of Executive’s grant agreements, which annual awards
currently consist of 50% performance stock units, 25% stock options, and 25%
restricted stock units, with an aggregate target value of $1,291,666 for fiscal
year 2018 (representing 5/12 of $3,100,000) and $3,100,000 for any full year of
employment thereafter. On December 1, 2017, Executive shall be granted the
above-referenced long-term equity-based incentive awards for fiscal year 2018.
Annual long-term incentive compensation shall be reviewed on an annual basis and
may be increased based on Executive’s performance and contribution to the
Company and other appropriate factors, as determined in the sole discretion of
the Board.

4.    Inducement Award. On December 1, 2017, Executive shall be granted a
restricted stock unit award outside the Omnibus Plan covering a number of shares
of the Company’s common stock with a value of $2,000,000 based on the per-share
closing price of the Company’s common stock on December 1, 2017. Such award
shall have the terms and conditions specified by the Company, and shall vest,
assuming continued employment, to the extent of 50% of the award on December 1,
2018, and the remaining 50% of the award on December 1, 2019.

5.    Signing Bonus. Not more than ten (10) business days following the
Effective Date, the Company shall pay Executive a lump-sum cash amount of
$100,000.

6.    Other Benefits. During the Employment Term:

 

  a. Capital Accumulation Plan.    Executive shall be eligible to participate in
the Company’s Capital Accumulation Plan according to its terms.

 

  b. Fringe Benefits.    Subject to the terms of any applicable benefit plan or
policy, Executive shall be eligible to receive such fringe benefits as are, and
may be, made available to other officers of the Company from time to time in the
exclusive discretion of the Company. The Company reserves the right to modify or
discontinue any benefit already provided or as may be provided in the future,
with or without notice.

 

  c. Relocation Benefits.    Executive shall be entitled to receive relocation
benefits as consistent with the Company’s relocation benefits policy.

 

  d. Paid Personal Time Off.    Executive shall be entitled to paid time off in
accordance with the Company’s paid time off policies for officers as such
policies may exist from time to time; provided that Executive shall in any event
be entitled to a minimum of four (4) weeks of paid time off.

 

3



--------------------------------------------------------------------------------

  e. Business Expenses. The Company shall reimburse Executive for all reasonable
and deductible out-of-pocket expenses which are incurred and submitted by
Executive in a timely manner in connection with the performance by Executive of
duties hereunder, provided that Executive may be required to submit proper
documentation in accordance with the Company’s policies and procedures in effect
from time to time. The amount of reimbursable expenses incurred in one taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year. Reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of the calendar year following the calendar year in which the expense was
incurred. The right hereunder to reimbursement is not subject to liquidation or
exchange for other benefits.

7.    Clawback of Incentive Compensation. The Company may terminate Executive’s
right to the unpaid or unvested incentive compensation under Sections 3(b),
3(c), and 4, and may require reimbursement to the Company by Executive of any
incentive compensation previously paid or vested within the prior 12-month
period pursuant to any applicable incentive compensation plan or award
agreement, in the event: (i) of a willful or reckless breach by Executive of his
obligations under Sections 8(d) through 8(h) of this Agreement; (ii) of
Executive’s misconduct constituting Cause as defined in Section 9(c) of this
Agreement; or (iii) Executive is obligated to disgorge to or reimburse the
Company for such compensation paid or payable to Executive by reason of
application of Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or any other
applicable law or regulation requiring recapture, reimbursement or disgorgement
of incentive-based pay. In the event Executive fails to make prompt
reimbursement of any such incentive compensation previously paid, the Company
may, to the extent permitted by applicable law, deduct the amount required to be
reimbursed from Executive’s compensation otherwise due under this Agreement.

8.    Executive Agreements. In exchange for Executive’s employment with the
Company, including the compensation set forth in this Agreement, Executive
agrees as follows:

 

  a. Termination from Employment. Except as otherwise provided in this Agreement
or under applicable law, all benefits and privileges of employment end as of the
close of business on the last day of the Employment Term, subject to Executive’s
earlier voluntary or involuntary termination.

 

  b. Non-Encouragement Provision. Executive agrees that during his employment
with the Company and thereafter he will not instigate, cause, advise or
encourage any other persons, groups of persons, corporations, partnerships or
any other entity to file litigation against the Company.

 

  c.

Cooperation in Transitional Matters. After Executive’s employment ends,
Executive agrees to make himself reasonably available to the Company thereafter
without additional compensation to answer questions, provide information and
otherwise reasonably cooperate with the Company in any pending or transitional
matters on which Executive has worked or about which Executive may have

 

4



--------------------------------------------------------------------------------

  personal knowledge. Executive agrees to reasonably cooperate with the Company,
including its attorneys, managers and accountants, in connection with any
transitional matters, potential or actual litigation, or other real or potential
disputes, which directly or indirectly involve the Company.

 

  d. Non-competition and Notification. During Executive’s employment with the
Company and for a period of thirty-six (36) months following the voluntary or
involuntary termination of his employment for whatever reason (the “Restricted
Period”), Executive agrees not to directly or indirectly engage in, be
interested in, or be employed by, anywhere in the United States, Canada, the
United Kingdom or any additional geographic markets the Company enters, any
direct competitor of the Company (including, without limitation, Henry Schein,
Inc., Benco Dental Supply Company, Burkhart Dental Supply Co., Amazon.com, Inc.,
MWI Veterinary Supply, Inc. and AmerisourceBergen Corp.) or any other business
which offers, markets or sells any service or product that competes directly or
indirectly with any services or products of the Company (including, without
limitation, McKesson Corporation and Cardinal Health, Inc.)(a “Competing
Business”). By way of example, but not by way of limitation, “any service or
product that competes directly or indirectly with any services or products of
the Company” includes dental services, dental products, animal health services
and animal health products. For purposes of this provision, Executive shall be
deemed to be interested in a Competing Business if he is engaged or interested
in such Competing Business as a stockholder, director, officer, employee,
salesperson, sales representative, agent, partner, individual proprietor,
consultant, or otherwise, but not if such interest in the Competing Business is
limited solely to the ownership of 2% or less of the equity or debt securities
of any class of a corporation whose shares are listed for trading on a national
securities exchange or traded in the over-the-counter market.

 

       In the event that Executive obtains new employment prior to expiration of
the Restricted Period, Executive shall: (i) disclose this Agreement to his new
employer prior to beginning the employment; and (ii) notify the Company of the
identity of his new employer within seven (7) days after accepting any offer of
employment by sending a written notification to the Company.

 

       Executive agrees that the foregoing restrictions are in consideration of
the consideration offered in this Agreement, and that the restrictions are
reasonable and necessary for the purpose of protecting the Company’s legitimate
business interests. Executive agrees that the scope of the business of the
Company is independent of the location (such that it is not practical to limit
the restrictions contained herein to a specific state, city or part thereof) and
therefore acknowledges and agrees that the geographic scope of this restriction
throughout the United States, Canada and the United Kingdom is reasonable and
necessary.

 

      

Executive further agrees that the remedy of damages at law for breach by
Executive of any of the covenants and obligations contained in this Agreement is
an inadequate remedy. In recognition of the irreparable harm that a violation by

 

5



--------------------------------------------------------------------------------

  Executive of the covenants and obligations in this Agreement would cause the
Company, or any company with which the Company has a business relationship,
Executive agrees that if he breaches or proposes to breach, any provision of
this Agreement, the Company shall be entitled, in addition to all other remedies
that it may have, to an injunction or other appropriate equitable relief to
restrain any such breach or proposed breach without showing or proving any
actual damage to the Company, it being understood by Executive and the Company
that both damages and equitable relief shall be proper modes of relief and are
not to be considered alternative remedies.

 

  e. No-Solicitation of Customers, Suppliers, or Distributors. Executive agrees
that during his employment with the Company and during the Restricted Period,
Executive shall not directly or indirectly, whether individually or as an owner,
agent, representative, consultant or employee, participate or assist any
individual or business entity to solicit or encourage any customer, supplier, or
distributor of the Company to (i) do business that could be done with the
Company with any person or entity other than the Company or (ii) terminate or
otherwise modify adversely its business relationship with the Company.

 

  f. No Solicitation of Employees. Executive agrees that during his employment
with the Company and during the Restricted Period, Executive shall not directly
or indirectly, whether individually or as an owner, agent, representative,
consultant or employee, participate or assist any individual or business entity
to solicit, employ or conspire with others to employ any of the Company’s
employees. The term “employ” for purposes of this Section 8(f) means to enter
into an arrangement for services as a full-time or part-time employee,
independent contractor, agent or otherwise. Notwithstanding the foregoing, any
general advertisement or public solicitation that is not directed specifically
to employees of the Company shall not constitute a breach of this Section 8(f).

 

  g. Non-Disparagement Provision. Executive agrees that during his employment
with the Company and thereafter, Executive will not make any disparaging or
damaging statements about the Company, its products, services or management,
whether or not libelous or defamatory, provided that this provision shall not
affect Executive’s right to provide truthful information to any governmental
entity. Similarly, the Board shall not at any time, whether during or after the
termination of Executive’s employment with the Company, make any disparaging or
damaging statements concerning Executive whether or not libelous or defamatory,
provided that this provision shall not affect the Company’s right to provide
truthful information to any governmental entity.

 

  h.

Confidential Information. Executive acknowledges that in the course of his
employment with the Company, he will have access to Confidential Information.
“Confidential Information” includes but is not limited to information not
generally known to the public, in spoken, printed, electronic or any other form
or medium relating directly or indirectly to: business processes, practices,
policies, plans, documents, operations, services and strategies; contracts,
transactions, and

 

6



--------------------------------------------------------------------------------

  potential transactions; negotiations and pending negotiations; customer and
prospect information including, without limitation, customer and prospect lists,
purchase and order histories, and equipment pipelines; proprietary information,
trade secrets and intellectual property; supplier and vendor agreements,
strategies, plans and information; financial information and results; legal
strategies and information; marketing plans and strategies; pricing plans and
strategies; personnel information and staffing and succession planning practices
and strategies; internal controls and security policies, strategies and
procedures; and/or other confidential business information that Executive will
learn, receive or use at any time during his employment with the Company,
whether or not such information has been previously identified as confidential
or proprietary.

 

       Confidential Information may be contained in written materials, such as
documents, files, reports, manuals, drawings, diagrams, blueprints and
correspondence, as well as computer hardware and software, and electronic or
other form or media. It may also consist of unwritten knowledge, including
ideas, research, processes, plans, practices and know-how.

 

       Confidential Information does not include information that: (i) is in or
becomes part of the public domain or information generally known in the trade,
other than as a result of a disclosure by or through Executive in violation of
this Agreement or by a third-party in breach of a confidentiality obligation;
(ii) information that Executive acquires or independently develops completely
independently of his employment with the Company; (iii) is lawfully disclosed to
Executive by a third party provided the third party did not receive it due to a
breach of this Agreement or any other obligation of confidentiality; (iv) was
lawfully in Executive’s possession prior to providing services for the Company,
provided that said information was not obtained from the Company; or (v) is
required to be disclosed by law or the order of any court or governmental
agency, or in any litigation or similar proceeding; provided that prior to
making any such required disclosure, Executive shall notify the Company in
sufficient time to permit the Company to seek an appropriate protective order.

 

       Executive agrees that he shall not, at any time during his employment
with the Company or thereafter, disclose or otherwise make available
Confidential Information to any person, company or other party. Further,
Executive shall not use or disclose any Confidential Information at any time
without the Company’s prior written consent. This Agreement shall not limit any
obligations Executive may have under any other employee confidentiality
agreement with the Company or under applicable law nor shall it limit his right
to provide truthful information to any governmental agency.

 

  i.

Defend Trade Secrets Act of 2016. Executive understands that if he breaches the
provisions of Section 8(h) above, Executive may be liable to the Company under
the federal Defend Trade Secrets Act of 2016 (“DTSA”). Executive further
understands that by providing him with the following notice, the Company may
recover from Executive its attorney fees and exemplary damages if it brings a

 

7



--------------------------------------------------------------------------------

  successful claim against Executive under the DTSA: Under the DTSA, Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made: (a)(i) in
confidence to a federal, state, or local governmental official, either directly
or indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Without limiting the foregoing, if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to his attorney and use the trade secret
information in the court proceeding, if Executive (i) files any document
containing the trade secret under seal and (ii) does not disclose the trade
secret, except pursuant to court order.

 

  j. Return of Documents, Materials, and Property. Executive agrees that at the
end of his employment with the Company, or at the Company’s earlier request, he
will return all originals and copies of any documents, materials or other
property of the Company and the Company’s customers, whether generated by
Executive or any other person on his behalf or on behalf of the Company or its
customers. This includes all copies and all materials on paper, on disk, on a
computer, or in any computerized or electronic medium. All documents, files,
records, reports, policies, training materials, communications materials, lists
and information, e-mail messages, products, keys and access cards, cellular
phones, computers, other materials, equipment, physical and electronic property,
whether or not pertaining to Confidential Information, which were furnished to
Executive by the Company, purchased or leased at the expense of the Company, or
produced by the Company or Executive in connection with Executive’s employment
will be and remain the sole property of the Company, except as otherwise
provided herein. All copies of Company property, whether in tangible or
intangible form, are also the property of the Company. Executive agrees that he
will not retain any paper or electronic copies of these documents and materials.

 

       Executive agrees that, following the termination of his employment with
the Company, the Company may open all mail (including but not limited to regular
mail, electronic mail and voicemail) delivered to the Company and addressed to
him. Notwithstanding the foregoing, the Company shall not open any mail
(including but not limited to regular mail, electronic mail and voicemail)
delivered to the Company and addressed to Executive if it is readily apparent
that such mail is a personal item, in which case the Company will promptly
forward such mail to Executive without opening it; provided, however, that this
provision does not create any reasonable expectation of privacy on behalf of
Executive in his use of the Company’s communications and technology systems.

 

  k.

Class Action Waiver and Arbitration Agreement. Any dispute, controversy or claim
arising out of, relating to or in connection with this Agreement, including the
breach, termination or validity thereof, shall be finally resolved by
arbitration. The tribunal shall have the power to rule on any challenge to its
own jurisdiction or to the validity or enforceability of any portion of the
agreement to arbitrate.

 

8



--------------------------------------------------------------------------------

  The Parties agree to arbitrate solely on an individual basis, and that this
agreement to arbitrate does not permit class arbitration or any claims brought
as a plaintiff or class member in any class or representative arbitration
proceeding. The arbitral tribunal may not consolidate more than one person’s
claims, and may not otherwise preside over any form of a representative or class
proceeding. In the event the prohibition on class arbitration is deemed invalid
or unenforceable, then the remaining portions of the arbitration agreement will
remain in force.

 

  l. Reasonable and Necessary. Executive acknowledges that he is a key employee
of the Company and that Executive participates in and contributes to key phases
of the Company’s operations. Executive agrees that the covenants provided for in
this Section 8 are reasonable and necessary to protect the Company and its
confidential information, goodwill and other legitimate business interests and,
without such protection, the Company’s customer and client relationships and
competitive advantage would be materially adversely affected. Executive agrees
that the provisions of this Section 8 are an essential inducement to the Company
to enter into this Agreement and they are in addition to, rather than in lieu
of, any similar or related covenants with the Company to which Executive may be
bound. Executive further acknowledges that the restrictions contained in this
Section 8 shall not impose an undue hardship on him since he has general
business skills which may be used in industries other than that in which the
Company conducts its business and shall not deprive Executive of his livelihood.
In exchange for Executive agreeing to be bound by these reasonable and necessary
covenants, the Company is providing Executive with the benefits as set forth in
this Agreement, including without limitation the compensation set forth herein.
Executive acknowledges and agrees that these benefits constitute full and
adequate consideration for his obligations hereunder.

 

  m. Company Defined. For purposes of this Section 8, “Company” shall mean
Patterson Companies, Inc., its affiliated and related entities, and any of their
respective direct or indirect subsidiaries.

 

  n. Survival. Notwithstanding any termination of this Agreement or Executive’s
employment with the Company, Executive shall remain bound by the provisions of
this Agreement which specifically relate to periods, activities or obligations
upon or subsequent to the termination of his employment, irrespective of whether
Executive is eligible for severance benefits under Sections 10 or 11 of this
Agreement.

9.    Termination of Agreement. Executive’s employment with the Company under
this Agreement may be terminated prior to expiration of the Employment Term as
follows:

 

  a. By Death. Executive’s employment hereunder shall terminate automatically
upon the date of Executive’s death. The Company shall pay to Executive’s
beneficiaries or estate, as appropriate, the Base Salary earned through the date
of death without further obligation to Executive, except as set forth in
Section 9(g).

 

9



--------------------------------------------------------------------------------

  b. By Disability. If, in the exclusive opinion of the Company, Executive has
been unable to properly perform Executive’s essential job functions hereunder,
after such reasonable accommodations as required by law, by reason of any
physical or mental incapacity that qualifies Executive for a benefit under the
long-term disability plan sponsored by the Company, then Executive’s employment
hereunder shall terminate as consistent with applicable law on the last day of
the month in which the Company determines that Executive is disabled. The
Company shall pay to Executive the Base Salary earned through the date of
termination without further obligation to Executive, except as set forth in
Section 9(g).

 

  c. By Company for Cause. The Company may terminate Executive’s employment
hereunder for Cause (as defined below) at any time by giving written notice to
Executive. “Cause” shall mean: (i) Executive’s willful or repeated and material
failure or refusal to perform his reasonably assigned and lawful duties (other
than any such failure resulting from incapacity due to physical or mental
illness or Disability), or serious neglect or willful and material misconduct in
the performance of his reasonably assigned and lawful duties; (ii) Executive’s
willful and material failure to comply with any reasonably assigned and legal
directive of the Board; (iii) Executive’s disclosure or misuse of Confidential
Information; (iv) Executive’s engagement in illegal conduct, embezzlement,
misappropriation, fraud, dishonesty or breach of fiduciary duty, resulting in
loss, damage or injury to the Company; (v) Executive’s conduct related to his
employment for which either criminal or civil penalties against Executive or the
Company may be sought; (vi) Executive’s conviction of, or plea of guilty or nolo
contendere to, any crime (whether or not involving the Company) that constitutes
a felony in the jurisdiction involved; or (vii) Executive’s material violation
of any Company policy or material breach of the terms of this Agreement or any
other agreement between Executive and the Company. The Company shall pay
Executive the Base Salary to which he is entitled through the end of the day of
such termination without further obligation to Executive. Any termination for
Cause under clause (i), (ii), or (vii) above shall require the Company to first
give Executive a reasonably detailed written notice setting forth the breach of
this Agreement or any other agreement or failure, refusal, or neglect of any
duties and providing thirty (30) days to correct such deficiency, to the extent
susceptible to correction. For the avoidance of doubt, mere failure of the
Company to achieve any performance goals shall not constitute “Cause.” For
purposes of the second sentence of this paragraph, no act, or failure to act, on
Executive’s part shall be considered willful unless done or omitted to be done,
by him not in good faith or without reasonable belief that his action or
omission was in the best interest of the Company.

 

  d.

By Company Without Cause. The Company may terminate Executive’s employment
hereunder at any time without Cause. Executive agrees that the Company may
dismiss Executive under this Section 9(d) without regard to (a) any general or
specific policies (whether written or oral) of the Company relating to the
employment or termination of its employees, or (b) any statements made to

 

10



--------------------------------------------------------------------------------

  Executive, whether made orally or in writing, that pertain to Executive’s
relationship with the Company. In the event of such termination, the Company
shall pay to Executive the Base Salary to which he is entitled through the date
of such termination without further obligation to Executive, except as expressly
set forth in Section 10 or Section 11, as applicable.

 

  e. By Resignation. Executive may terminate employment with the Company at any
time upon thirty (30) calendar days’ prior written notice to the Company. The
Company reserves the right to waive this notice period or any portion thereof
and accelerate Executive’s separation date accordingly; provided that the
Company shall pay to Executive his Base Salary though the full notice period.

 

  f. By Mutual Consent. Executive and the Company may terminate this Agreement
by written mutual consent pursuant to the terms as agreed upon between the
Parties.

 

  g. Benefits and Incentive Compensation Upon Termination. Upon Executive’s
termination of employment for any reason, Executive’s rights and interests under
the Company’s benefit or incentive compensation plans applicable to him shall be
determined under the provisions of those respective plans.

 

  h. Separation from Service. References to termination of employment or similar
terms hereunder shall mean a “separation of service” with the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

10.    Severance Benefits. In the event that Executive’s employment with the
Company is terminated without Cause prior to expiration of the Employment Term
as set forth in Section 9(d), Executive shall, in lieu of any other cash
severance benefits under any other Company agreement, plan, policy or program,
be entitled to severance benefits as follows:

 

  a. Severance Payment. Executive shall receive a lump sum cash payment in an
amount equal to the sum of (i) two (2) times Executive’s then-current Base
Salary and (ii) the average of Executive’s annual cash incentive compensation
paid to him under the MICP (or any other similar annual non-equity compensation
plan of the Company) for each of the last three full fiscal years (or such
lesser number of years for which Executive was employed by the Company) prior to
the year in which Executive’s employment is terminated. In the event that
Executive was not employed by the Company for the whole of any such fiscal year,
but received pro-rated cash incentive compensation for such fiscal year, such
amount shall be annualized for computation purposes.

 

  b. Prorated Non-Equity Incentive Compensation. Executive shall receive a lump
sum cash payment in an amount equal to his prorated annual cash incentive
compensation under the MICP (or any other similar annual non-equity incentive
compensation plan of the Company) for the fiscal year in which termination
occurs based on actual performance through the date of termination.

 

11



--------------------------------------------------------------------------------

  c. Continued Eligibility for Benefits Programs. Medical/Dental/Vision/Life
insurance coverage will terminate following the last day of Executive’s
employment. However, Executive may elect to continue coverage for himself and
his eligible dependents by electing continuation coverage under the federal law,
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), or applicable
state law. If Executive timely elects COBRA continuation, the Company will pay
for his COBRA premiums until the earlier of: (i) 18 months following the
termination of Executive’s employment, pursuant to the terms of the applicable
plan, (ii) the date Executive is eligible for such coverage from another
employer, or (iii) such time as the reimbursement would result in the Company
being subject to an excise tax for a discriminatory health insurance benefit
based on the Company’s reasonable interpretation of applicable law.

 

  d. Release Agreement. Executive shall not receive the severance benefits set
forth in Sections 10(a)-(c) unless he has first signed and returned to the
Company, and not rescinded pursuant to the terms thereof, a separation agreement
containing a release of claims in a reasonably customary form that is provided
by and reasonably acceptable to the Company (the “Release”). The severance
payments in Sections 10(a) and 10(b) will be paid in a lump sum on the sixtieth
(60th) day following Executive’s termination, provided that all statutory
rescission periods contained in the Release have expired without revocation, and
subject to provisions of Section 12(l) herein. Where the period available to
execute (and to not revoke) the release spans more than one calendar year, the
payment shall not be made until the second calendar year as required by the
applicable terms of this Agreement and Section 409A of the Code.

 

  e. Forfeiture. Notwithstanding the foregoing, if Executive materially breaches
any part of Sections 8(d), 8(e), 8(f), 8(g) or 8(h) hereof or the terms of
Executive’s Release following Executive’s termination under Section 9(d), the
termination automatically shall be deemed one by the Company for Cause under
Section 9(c) and any severance payment already made to Executive shall be
determined unearned and must be promptly repaid to the Company.

 

  f. Unvested Interests. All unvested equity interests held by Executive as of
the date of his termination shall terminate and be forfeited, unless those
unvested grants shall be deemed to have vested in their entirety as of
Executive’s termination pursuant to the terms of the applicable grant agreement
and the Company’s 2015 Omnibus Incentive Plan, or any successor plan thereto, if
applicable.

11.    Change In Control. In the event that prior to expiration of the
Employment Term either (x) Executive’s employment with the Company is terminated
without Cause as set forth in Section 9(d) or (y) Executive resigns his
employment for Good Reason, in either case within two (2) years immediately
following a Change in Control, Executive shall, in lieu of the payment of
severance benefits under Section 10 of this Agreement or any other cash
severance benefits under any other Company agreement, plan, policy or program,
be entitled to severance benefits as follows:

 

12



--------------------------------------------------------------------------------

  a. Severance Payment. Executive shall receive a lump sum cash payment in an
amount equal to the sum of (i) three (3) times Executive’s then-current Base
Salary and (ii) Executive’s target annual cash incentive compensation under the
MICP (or any other similar annual non-equity compensation plan of the Company)
for the fiscal year in which Executive’s employment is terminated.

 

  b. Prorated Non-Equity Incentive Compensation. Executive shall receive a lump
sum cash payment in an amount equal to his prorated annual cash incentive
compensation under the MICP (or any other similar annual non-equity incentive
compensation plan of the Company) for the fiscal year in which termination
occurs based on Executive’s target award through the date of termination.

 

  c. Continued Eligibility for Benefits Programs. Medical/Dental/Vision/Life
insurance coverage will terminate following the last day of Executive’s
employment. However, Executive may elect to continue coverage for himself and
his eligible dependents by electing continuation coverage under the federal law,
COBRA, or applicable state law. If Executive timely elects COBRA continuation,
the Company will pay for his COBRA premiums until the earlier of: (i) 18 months
following the termination of Executive’s employment, pursuant to the terms of
the applicable plan, (ii) the date Executive is eligible for such coverage from
another employer, or (iii) such time as the reimbursement would result in the
Company being subject to an excise tax for a discriminatory health insurance
benefit based on the Company’s reasonable interpretation of applicable law.

 

  d. Release Agreement. Executive shall not receive the severance benefits set
forth in Sections 11(a)-(c) unless he has first signed and returned to the
Company, and not rescinded pursuant to the terms thereof, the Release. The
severance payments in Sections 11(a) and 11(b) will be paid in a lump sum on the
sixtieth (60th) day following Executive’s termination, provided that all
statutory rescission periods contained in the Release have expired without
revocation, and subject to provisions of Section 12(l) herein. Where the period
available to execute (and to not revoke) the release spans more than one
calendar year, the payment shall not be made until the second calendar year as
required by the applicable terms of this Agreement and Section 409A of the Code.

 

  e.

Change in Control. For purposes of this Agreement, “Change in Control” shall
mean (a) if any “person” or “group” as those terms are used in Sections 13(d)
and 14(d) of the Exchange Act or any successors thereto, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor thereto), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities, provided, that the acquisition of additional securities
by any person or group that owns 50% or more of the voting power prior to such
acquisition of additional securities shall not be a Change in Control,
(b) during any 12-month period, individuals who at the beginning of such period
constitute the Board and any new directors whose election by the Board or
nomination for election by the

 

13



--------------------------------------------------------------------------------

  Company’s shareholders was approved by at least a majority of the directors
then still in office who either were directors at the beginning of the period or
whose election was previously so approved, cease for any reason to constitute a
majority thereof, (c) the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation (i) which would result in all or a portion of the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (ii) by which the corporate
existence of the Company is not affected and following which the Company’s chief
executive officer and directors retain their positions with the Company (and
constitute at least a majority of the Board) and such merger or consolidation is
consummated, or (d) the shareholders of the Company approve an agreement for the
sale or disposition by the Company of all or substantially all the Company’s
assets and such sale or disposition is consummated.

 

  f. Good Reason. For purposes of this Agreement, “Good Reason” shall mean any
refusal to accept:

(i)    a material diminution in Executive’s base compensation, which for
purposes of this Agreement will mean a reduction of 10% or more in Executive’s
Base Salary plus MICP target;

(ii)    discontinuation of eligibility to participate in a material long-term
cash or equity award or equity-based grant program (or in a comparable
substitute program) in which other officers of the Company are generally
eligible to participate;

(iii)    any material diminution of authority, duties or responsibilities,
including any change in the authority, duties or responsibilities of Executive
that is inconsistent in any material and adverse respect with Executive’s
then-current position(s), authority, duties and responsibilities with the
Company or any subsidiary; provided, however, that “Good Reason” will not be
deemed to exist pursuant to this clause (iii) solely on account of the Company
no longer being a publicly traded entity or solely on account of a change in the
reporting relationship of Executive; or

(iv)    a material adverse change in the geographic location at which the
Company requires Executive to be based as compared to the location where
Executive was based immediately prior to the change, which for purposes of this
Agreement will mean: (x) a relocation that results in an increase in the
commuting distance from Executive’s principal residence to his new job location
of more than 50 miles, or (y) a relocation that requires Executive to relocate
his principal residence.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing, however, “Good Reason” will not be deemed to
exist as a result of any of the actions stated in clauses (i) or (ii) above to
the extent that such actions are in connection with an across-the-board change
or termination that equally affects at least ninety percent (90%) of all
officers of the Company, and an act or omission will not constitute a “Good
Reason” unless Executive gives written notice to the Company of the existence of
such act or omission within ninety (90) days of its initial existence, the
Company fails to cure the act or omission within thirty (30) days after the
notification, and actual termination of employment occurs within two (2) years
of the initial existence of the act or omission.

 

  g. Forfeiture. Notwithstanding the foregoing, if Executive materially breaches
any part of Sections 8(d), 8(e), 8(f), 8(g) or 8(h) hereof or the terms of
Executive’s Release following Executive’s termination under Section 9(d), the
termination automatically shall be deemed one by the Company for Cause under
Section 9(c) and any severance payment already made to Executive shall be
determined unearned and must be promptly repaid to the Company.

 

  h. Accelerated Vesting. All unvested equity interests held by Executive as of
the date of his termination shall be governed by the terms of the applicable
grant agreement and the Company’s 2015 Omnibus Incentive Plan, or any successor
plan thereto, if applicable.

 

  i. Section 280G. Notwithstanding anything to the contrary herein contained,
under no circumstances shall the payments made to Executive result in an “excess
parachute payment” as defined under Section 280G of the Code. To the extent that
such payments could result in an “excess parachute payment,” the payments shall
be reduced to avoid such result, the manner of which reduction shall be in the
discretion of the Board. Any amounts reduced pursuant to this Section 11(i)
shall be deemed forfeited by Executive, and Executive shall have no authority
whatsoever to determine the order in which benefits under this Agreement shall
be so reduced.

12.    General Provisions. This Agreement is subject to the following general
provisions:

 

  a. Consideration. Executive acknowledges that the consideration offered in
this Agreement is good and valuable consideration in exchange for the terms of
this Agreement.

 

  b.

Effect of Breach. Executive agrees that it would be impossible to measure in
money the damages caused by the irreparable harm the Company would suffer for
any breach by him of the terms of this Agreement. Accordingly, Executive agrees
that if the Company institutes any action or proceeding to enforce the terms of
this Agreement, the Company shall be entitled to temporary and permanent
injunctive or other equitable relief to enforce the provisions of this
Agreement, such relief may be granted without the necessity of proving actual
damages, Executive hereby waives to the extent permitted by law the claim or
defense that the

 

15



--------------------------------------------------------------------------------

  Company has an adequate remedy at law, and Executive shall not argue in any
such action or proceeding that any such remedy at law exists. This provision
with respect to equitable relief shall not, however, diminish the right of the
Company to claim and recover damages in addition to injunctive relief.

 

  c. Notice. Any notice required or permitted to be given under this Agreement
shall be deemed to have been delivered on the date following the day the notice
is deposited in the United States mail, certified or registered, postage
prepaid, return receipt requested, and addressed as follows:

If to Executive:

Mark S. Walchirk

1179 Sebastian Lane

Walnut Creek, CA 94598

or such other address as Executive elects by giving to the Company not less than
30 days advance written notice.

If to the Company:

John D. Buck

Chairman of the Board

Patterson Companies, Inc.

1031 Mendota Heights Road

St. Paul, MN 55120

or such other address as the Company elects by giving to Executive not less than
30 days advance written notice, with a copy, which shall not constitute notice,
to:

Brett D. Anderson, Esq.

Briggs and Morgan, P.A.

80 South Eighth Street, Suite 2200

Minneapolis, MN 55402

 

  d. Conflicting Agreements. Executive hereby represents that Executive is not
subject to any non-competition agreement, non-disclosure agreement, or any other
kind of agreement or duty that would prohibit or restrict Executive from
vigorously and fully performing services for the Company.

 

  e. Waiver. The waiver by either Party of the breach or nonperformance of any
provision of this Agreement by the other Party will not operate or be construed
as a waiver of any future breach or nonperformance under any such provision of
this Agreement or, in the case of the Company, any similar agreement with any
other employee.

 

  f.

Severability and Blue Penciling. To the extent that any provision of this
Agreement shall be determined to be invalid or unenforceable as written, the

 

16



--------------------------------------------------------------------------------

  validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected. If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy. Executive expressly stipulates that this Agreement shall be
construed in a manner which renders its provisions valid and enforceable to the
maximum extent (not exceeding its express terms) possible under applicable law.

 

  g. Enforceable Contract. The Parties agree that this Agreement shall be deemed
to have been entered into and shall be construed and enforced in accordance with
the laws of the State of Minnesota, without regard to conflicts of law
provisions. If any part of this Agreement is construed to be in violation of the
law, such part will be modified to achieve the objective of the parties to the
fullest extent permitted and the balance of this Agreement shall remain in full
force and effect.

 

  h. Exclusivity of and Consent to Jurisdiction. Subject to the arbitration
provisions of Section 8(k) of this Agreement, Executive and the Company agree
that the courts of Minnesota shall have exclusive judicial jurisdiction over
disputes concerning this Agreement. The Parties specifically consent to the
jurisdiction of the state and federal courts of Minnesota. Accordingly,
Executive and the Company submit to the personal jurisdiction of such courts for
purposes of this Agreement.

 

  i. Counterparts. The Parties agree that this Agreement may be executed in
counterparts and each executed counterpart shall be as effective as a signed
original. Photographic or faxed copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

  j. Successors and Assigns. Executive may not assign this Agreement to any
third party for whatever purpose and any such purported assignment shall be
void. The Company may assign this Agreement to any successor or assign.

 

  k. Entire Agreement. Except for the related agreements described herein, this
Agreement contains the entire agreement between the Parties relating to
Executive’s retention by the Company and supersedes all prior agreements and
understandings, whether written or oral, between the Parties relating to such
employment. This Agreement may not be amended or changed except in writing
executed by both Parties.

 

  l.

Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, Executive and the Company agree that the payments hereunder shall be
exempt from, or satisfy the applicable requirements, if any, of Section 409A of
the Code in a manner that will preclude the imposition of penalties described in
Section 409A of the Code. Payments made pursuant to this Agreement are intended
to satisfy the short-term deferral rule or separation pay exception within

 

17



--------------------------------------------------------------------------------

  the meaning of Section 409A of Code. Executive’s termination of employment
shall mean a “separation from service” within the meaning of Section 409A of the
Code. Notwithstanding anything herein to the contrary, this Agreement shall, to
the maximum extent possible, be administered, interpreted and construed in a
manner consistent with Section 409A of Code; provided, that in no event shall
the Company have any obligation to indemnify Executive from the effect of any
taxes under Section 409A of the Code.

 

       If any payment or benefit provided to Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i)
of the Code, then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of the termination or,
if earlier, on Executive’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.

 

  m. Withholding. The Company shall withhold from the compensation payable to
Executive hereunder all appropriate deductions necessary for the Company to
satisfy its withholding obligations under federal, state and local income and
employment tax laws.

 

  n. Acknowledgement. Executive affirms that he has read this Agreement and that
the provisions of this Agreement are understandable to him and Executive has
entered into this Agreement freely and voluntarily.

[signature page follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their signatures
below.

 

Dated: October 23, 2017       /s/ Mark S. Walchirk       Mark S. Walchirk      
      Dated: October 23, 2017     PATTERSON COMPANIES, INC.     By:   /s/ John
D. Buck       John D. Buck       Chairman of the Board

[Signature Page to Employment Agreement by and between Patterson Companies, Inc.
and Mark S. Walchirk,

dated October 23, 2017]

 

19